Exhibit 10.3

EXECUTION COPY

UNCONDITIONAL GUARANTY OF

PAYMENT AND PERFORMANCE

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of March 16, 2009 to be effective as of December 31, 2008, by SUPERTEL
HOSPITALITY, INC., a Virginia corporation (“Guarantor”), for the benefit of
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”).

1. For valuable consideration, the receipt of which is hereby acknowledged,
Guarantor, unconditionally, absolutely and irrevocably guarantees and promises
to pay to Lender, or order, any and all amounts, including, without limitation,
principal and interest, taxes, insurance premiums, impounds, reimbursements,
late charges, default interest, damages, indemnity obligations and all other
amounts, costs, fees, expenses and charges of any kind or type whatsoever, which
may or at any time be due to Lender pursuant to the loans from Lender to
Supertel Limited Partnership, a Virginia limited partnership (the “Borrower”)
described on Exhibit A hereto (the “Loans”) and all other amounts due to the
Lender under the agreements set out on Exhibit A hereto relating to the Loans
(collectively, the “Documents”). The terms “Loan Agreement,” “Note,” “Mortgage”
and “Premises” shall have the meanings ascribed thereto on Exhibit A.

2. The Guarantor also unconditionally guarantees the truthfulness and accuracy
of all representations, warranties and certifications of Borrower, the
satisfaction of all conditions by Borrower and the full and timely performance
of all obligations to be performed by Borrower, under or pursuant to the
Documents (the matters which are guaranteed pursuant to Sections 1 and 2 are
hereinafter collectively referred to as the “Obligations”). The obligations of
the Guarantor under this Guaranty are primary, joint and several and independent
of the obligations of any and every other Guarantor or of Borrower, and a
separate action or actions may be brought and executed against any one or more
of the Guarantors, whether or not such action is brought against Borrower or any
other Guarantor and whether or not Borrower or any other Guarantor be joined in
such action or actions.

3. This is an absolute and unconditional guaranty of payment and performance and
not of collection and the Guarantor unconditionally (a) waives any requirement
that Lender first make demand upon, or seek to enforce or exhaust remedies
against, Borrower or any other person or entity or any of the collateral or
property of Borrower or such other person or entity before demanding payment
from, or seeking to enforce this Guaranty against, such Guarantor; (b) waives
and agrees not to assert any and all rights, benefits and defenses which might
otherwise be available under the provisions of Ariz. Rev. Stat. §§ 12-1641 and
§§ 12-1642 et seq., 44-141, 44-142 or 47-3605, Arizona Rules of Civil Procedure
Rule 17(f), or any other Arizona statutes or rules (including any statutes or
rules amending, supplementing or supplanting same) which might operate, contrary
to Guarantor’s agreements in this Guaranty, to limit Guarantor’s liability
under, or the enforcement of, this Guaranty; (c) waives the benefits of any
statutory provision limiting the right of Lender to recover a deficiency
judgment, or to otherwise proceed, against any person or entity obligated for
the payment of the Obligations, after any foreclosure or trustee’s sale of any
collateral securing payment of the Obligations, including without limitation,
the benefits, if any, of Ariz. Rev. Stat. §§ 33-814; (d) covenants that this
Guaranty will not be discharged, unless otherwise provided herein, until all of
the Obligations are fully satisfied; and (e) agrees that this Guaranty shall
remain in full effect without regard to, and shall not be affected or impaired
by, any invalidity, irregularity or unenforceability in whole or in part of any
of the Documents, or any limitation of the liability of Borrower or Guarantor
thereunder, or any limitation on the method or terms of payment thereunder which
may now or hereafter be caused or imposed in any manner whatsoever.

4. This Guaranty is a continuing guaranty, and the obligations, undertakings and
conditions to be performed or observed by the Guarantor under this Guaranty
shall not be affected or impaired by reason of the happening from time to time
of the following with respect to the Documents, all without



--------------------------------------------------------------------------------

notice to, or the further consent of, the Guarantor: (a) the waiver by Lender of
the observance or performance by Borrower or Guarantor of any of the
obligations, undertakings, conditions or other provisions contained in any of
the Documents, except to the extent of such waiver; (b) the extension, in whole
or in part, of the time for payment of any amount owing or payable under the
Documents; (c) the modification or amendment (whether material or otherwise) of
any of the obligations of Borrower under, or any other provisions of, any of the
Documents, except to the extent of such modification or amendment; (d) the
taking or the omission of any of the actions referred to in any of the Documents
(including, without limitation, the giving of any consent referred to therein);
(e) any failure, omission, delay or lack on the part of Lender to enforce,
assert or exercise any provision of the Documents, including any right, power or
remedy conferred on Lender in any of the Documents or any action on the part of
Lender granting indulgence or extension in any form; (f) the assignment to or
assumption by any third party of any or all of the rights or obligations of
Borrower under all or any of the Documents; (g) the release or discharge of
Borrower from the performance or observance of any obligation, undertaking or
condition to be performed by Borrower under any of the Documents by operation of
law, including any rejection or disaffirmance of any of the Documents in any
bankruptcy or similar proceedings; (h) the receipt and acceptance by Lender or
any other person or entity of notes, checks or other instruments for the payment
of money and extensions and renewals thereof; (i) any action, inaction or
election of remedies by Lender which results in any impairment or destruction of
any subrogation, indemnity, reimbursement or contribution rights of Guarantor,
or any rights of Guarantor to proceed against any other person or entity for
reimbursement; (j) any setoff, defense, counterclaim, abatement, recoupment,
reduction, change in law or any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor,
indemnitor or surety under the laws of the State of Arizona, the state in which
the Premises is located or any other jurisdiction; and (k) the termination or
renewal of any of the Obligations or any other provision thereof.

5. The Guarantor represents and warrants to Lender that: (a) neither the
execution nor delivery of this Guaranty nor fulfillment of nor compliance with
the terms and provisions hereof will conflict with, or result in a breach of the
terms or conditions of, or constitute a default under, any agreement or
instrument to which Guarantor is now a party or by which Guarantor may be bound,
or result in the creation of any lien, charge or encumbrance upon any property
or assets of Guarantor, which conflict, breach, default, lien, charge or
encumbrance would result in a material adverse change in the financial condition
of Guarantor; (b) no further consents, approvals or authorizations are required
for the execution and delivery of this Guaranty by Guarantor or for Guarantor’s
compliance with the terms and provisions of this Guaranty; (c) this Guaranty is
the legal, valid and binding agreement of Guarantor and is enforceable against
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and subject to general
principles of equity; (d) Guarantor has the full power, authority, capacity and
legal right to execute and deliver this Guaranty, and, to the extent Guarantor
is a corporation, partnership, limited liability company or other form of
entity, the parties executing this Guaranty on behalf of Guarantor are fully
authorized and directed to execute the same to bind Guarantor; (e) Guarantor is
not a “foreign individual,” “foreign corporation,” “foreign partnership,”
“foreign limited liability company,” “foreign trust,” or “foreign estate,” as
those terms are defined in the U.S. Internal Revenue Code and the regulations
promulgated thereunder; Guarantor’s Social Security Number or Federal Tax
Identification Number is accurately set forth herein next to the signature of
Guarantor; (f) Guarantor has delivered to Lender either audited financial
statements or, if Guarantor does not have audited financial statements,
certified financial statements; such financial statements and other information
relating to Guarantor heretofore delivered to Lender are true, correct and
complete in all material respects as of the date of this Guaranty; Guarantor
understands that Lender is relying upon such information, and Guarantor
represents that such reliance is reasonable; and the financial statements of
Guarantor delivered by Borrower to Lender pursuant to the Loan Agreement have
been prepared in accordance with generally accepted accounting principles
(except as otherwise noted) consistently applied and accurately reflect, as of
the date thereof, the financial condition of Guarantor; (f) during the term of
this Guaranty, Guarantor will not transfer or dispose of any material part of
its assets except in the ordinary course of business for full and fair
consideration and reasonably equivalent value; furthermore, Guarantor will
furnish Lender annually, within ninety (90) days after the close of each
calendar year, a

 

2



--------------------------------------------------------------------------------

financial statement consisting of a balance sheet and such other financial
information as Lender may reasonably request; and (g) the Documents are
conclusively presumed to have been signed in reliance on this Guaranty and the
assumption by the Guarantor of its obligations under this Guaranty results in
direct financial benefit to Guarantor.

6. Guarantor shall provide quarterly Debt Service Coverage covenant calculations
to Lender commencing with the quarter ending March 31, 2009. The required Debt
Service Coverage ratio for Supertel Hospitality, Inc. as of the end of each
quarter period in fiscal year 2009 will be 1.40:1, the required Debt Service
Coverage level for each quarter period in fiscal year 2010 will be 1.50:1, and
for each quarter period thereafter the required Debt Service Coverage level will
be 1.50:1. “Debt Service Coverage” shall mean adjusted EBITDA divided by the sum
of interest payments and payments of principal on amortizable debt during the
fiscal quarter testing period. All calculations of Debt Service Coverage for
quarterly testing shall be based upon a prior rolling twelve-month period and,
in the case of EBITDA and interest payments amounts, shall be based upon
Guarantor’s Forms 10-Q and 10-K for the applicable period and, in the case of
principal payment amounts, such amounts shall be set out in detail by an officer
of the Guarantor. The quarterly calculations of the Debt Service Coverage level
submitted to Lender shall be accompanied by a certificate executed by an
authorized officer of Guarantor stating that the calculations of Debt Service
Coverage were prepared in accordance with the provisions of the Debt Service
Coverage covenant set out in this Guaranty (each, a “Debt Service Coverage
Compliance Certificate”). Guarantor shall submit the Debt Service Coverage
covenant calculations to Lender, together with the Debt Service Coverage
Compliance Certificate, no later than 45 days after the end of each fiscal
quarter of Guarantor ending March 31, June 30 and September 30, and no later
than 120 days after each fiscal year end of Guarantor.

This Guaranty shall be deemed an “Other Agreement” under each Loan Agreement.
Any breach of the required Debt Service Coverage level by Guarantor hereunder
shall be an event of default hereunder and an Event of Default under each of the
Loan Agreements.

7. This Guaranty shall commence upon execution and delivery of any of the
Documents and shall continue in full force and effect until the earlier of
Termination and when all of the Obligations are duly, finally and permanently
paid, performed and discharged and are not subject to any right of reborrowing
or extension by Borrower, and Lender gives Guarantor written notice of the full
and final satisfaction of the Obligations. The Obligations shall not be
considered fully paid, performed and discharged unless and until all payments by
Borrower to Lender are no longer subject to any right on the part of any person
whomsoever, including but not limited to Borrower, Borrower as a
debtor-in-possession or any trustee in bankruptcy, to disgorge such payments or
seek to recoup the amount of such payments or any part thereof. This Guaranty
shall remain in full force and effect and continue to be effective in the event
that (i) any petition is filed by or against Borrower or Guarantor for
liquidation or reorganization, including, without limitation, under Title 11 of
the United States Code, 11 U.S.C. Sec. 101 et seq. (the “Code”), (ii) Borrower
or Guarantor becomes insolvent or makes an assignment for the benefit of
creditors or (iii) a receiver or trustee is appointed for all or any significant
part of Borrower’s or Guarantor’s assets. This Guaranty shall continue to be
effective or be reinstated, as applicable, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by Lender, whether as a “voidable preference”, “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment of the Obligations, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid to Lender and not so rescinded, reduced,
restored or returned.

8. Guarantor shall neither have any right of subrogation, indemnity or
reimbursement nor hold any other claim against Borrower, and does hereby release
Borrower from any and all claims by such Guarantor now or hereafter arising
against Borrower. Furthermore, the Guarantor hereby unconditionally and
irrevocably waives (a) any right to participate in any security now or hereafter
held by Lender or in any claim or remedy of Lender or any other person against
Borrower with respect to the Obligations, (b) any statute of limitations
affecting Guarantor’s liability hereunder, (c) all principles and

 

3



--------------------------------------------------------------------------------

provisions of law which conflict with the terms of this Guaranty and
(d) diligence, presentment, protest, demand for performance, notice of
nonperformance, notice of intent to accelerate, notice of acceleration, notice
of protest, notice of dishonor, notice of execution of any Documents, notice of
extension, renewal, alteration or amendment, notice of acceptance of this
Guaranty, notice of defaults under any of the Documents and all other notices
whatsoever.

9. Notwithstanding the preceding Section 8, in the event that Guarantor shall
have any claims against Borrower, any indebtedness of Borrower now or hereafter
held by any or all Guarantor is hereby subordinated to the indebtedness of
Borrower to Lender. Any such indebtedness of Borrower to Guarantor, if Lender so
requests, shall be collected, enforced and received by Guarantor as trustee for
Lender and be paid over to Lender on account of the Obligations, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.

10. It is not necessary for Lender to inquire into the powers of Borrower or its
officers, directors, partners or agents acting or purporting to act on its
behalf, and Guarantor shall be liable for the Obligations in accordance with
their terms notwithstanding any lack of authorization or defect in execution or
delivery by Borrower.

11. In addition to the amounts guaranteed under this Guaranty, Guarantor agrees
to pay (i) all of Lender’s reasonable attorneys’ fees and other costs and
expenses which may be incurred by Lender in the enforcement of this Guaranty and
(ii) interest (including postpetition interest to the extent a petition is filed
by or against Borrower under the Code) at the Default Rate (as defined in the
Note) on any Obligations not paid when due. Guarantor hereby agrees to indemnify
and hold harmless Lender for, from and against any loss, cause of action, claim,
cost, expense or fee, including but not limited to reasonable attorney’s fees
and court costs, suffered or occasioned by (1) the failure of Borrower to
satisfy its obligations under the Documents, or (2) any disclosures of
information, financial or otherwise, (x) made by Lender or Lender’s employees,
officers, agents and designees to any third party as contemplated by the Loan
Agreement, or (y) obtained from any credit reporting agency with respect to
Guarantor, Borrower, any other guarantor of the Loan, any Affiliate (as defined
in the Loan Agreement) of Borrower, any of the other Borrower Parties (as
defined in the Loan Agreement) or any operator or lessee of the Premises. The
agreement to indemnify Lender contained in this paragraph shall be enforceable
notwithstanding the invalidity or unenforceability of the Documents or any of
them or the invalidity or unenforceability of any other paragraph contained in
this Guaranty. All moneys available to Lender for application in payment or
reduction of the liabilities of Borrower under the Documents may be applied by
Lender to the payment or reduction of such liabilities of Borrower, in such
manner, in such amounts and at such time or times as Lender may elect.

12. All notices, demands, requests, consents, approvals or other instruments
required or permitted to be given pursuant to this Guaranty shall be in writing
and given by (i) hand delivery, (ii) facsimile, (iii) express overnight delivery
service or (iv) certified or registered mail, return receipt requested, and
shall be deemed to have been delivered upon (a) receipt, if hand delivered,
(b) transmission, if delivered by facsimile, (c) the next Business Day (as
defined in the Loan Agreement), if delivered by express overnight delivery
service, or (d) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the Guarantor at
the address (or facsimile number, as applicable) specified on the signature page
of this Guaranty and to Lender at the following address (or facsimile number, as
applicable): 8377 East Hartford Drive, Suite 200, Scottsdale, AZ 85255,
Attention: Collateral Management, Telephone: (480) 585-4500, Facsimile:
(480) 585-2225, or to such other address or such other person as either
Guarantor or Lender may from time to time hereafter specify to the other party
in a notice delivered in the manner provided above.

13. This Guaranty is delivered in the State of Arizona, and it is the intent of
Guarantor and Lender that this Guaranty shall be deemed to be a contract made
under and governed by the internal laws of the State of Arizona, without regard
to its principles of conflicts of law. For purposes of any action

 

4



--------------------------------------------------------------------------------

or proceeding involving this Guaranty, Guarantor submits to the jurisdiction of
all federal and state courts located in the State of Arizona and consent that
they may be served with any process or paper by registered mail or by personal
service within or without the State of Arizona in accordance with applicable
law. Furthermore, Guarantor waives and agrees not to assert in any such action,
suit or proceeding that they are not personally subject to the jurisdiction of
such courts, that the action, suit or proceeding is brought in an inconvenient
forum or that venue of the action, suit or proceeding is improper. Nothing
contained in this section shall limit or restrict the right of Lender to
commence any proceeding in the federal or state courts located in the state in
which the Premises is located or where Guarantor resides and maintains its chief
executive office, as applicable, to the extent Lender deems such proceeding
necessary or advisable to exercise remedies available under the Documents.

14. (a) The Guarantor intends that the business relationship created between
Borrower and Lender by the Loan Agreement, the Note, the Mortgage and the other
Documents is solely that of creditor and Borrower and has been entered into by
such parties in reliance upon the economic and legal bargains contained in the
Documents. Furthermore, Guarantor shall support the intent of Guarantor,
Borrower and Lender that the Loan, the Note and the Mortgage do not create a
joint venture, partnership, trust, trust agreement or the like, if, and to the
extent that, any challenge occurs, and Guarantor shall not assert that the Loan,
the Note or the Mortgage creates a joint venture, partnership, trust, trust
agreement or the like. Guarantor acknowledges that Lender did not prepare or
assist in the preparation of any of the projected financial figures used by
Borrower in analyzing the economic viability and feasibility of the transactions
contemplated by the Loan Agreement. Furthermore, Guarantor acknowledges that
Borrower has not relied upon, nor may it hereafter rely upon, the analysis
undertaken by Lender in determining the amount of the Loan and that such
analysis will not be made available to Borrower.

(b) Guarantor shall provide to Lender and its representatives any and all
information they may reasonably request from time to time regarding any
depository, loan or other credit account of Guarantor and the affairs and
financial condition of Guarantor. Guarantor also authorizes Lender and its
representatives to obtain business credit reports and asset reports with respect
to Guarantor and to answer questions about its credit experience with Guarantor.
All of the information which Lender or its representatives obtain from time to
time in accordance with the foregoing authorization, together with any and all
other information which Lender or its representatives now possess or in the
future may acquire with respect to Guarantor is referred to collectively as the
“Guarantor Information.” Guarantor authorizes Lender to disclose the Guarantor
Information to Lender’s Affiliates (as defined in the Loan Agreement) and
professional advisors and consultants; and to any proposed transferee,
purchaser, assignee, servicer, participant, investor, or ratings agency, with
respect to any proposed Lender Transfer (as hereinafter defined). Guarantor will
indemnify, defend, and hold Lender and each of the other Indemnified Parties (as
defined in the Loan Agreement) harmless for, from and against, any and all
Losses (as hereinafter defined), other than Excluded Losses (as hereinafter
defined), incurred by Lender in connection with any such disclosures. For the
purposes of this section, the following terms shall be defined as indicated:

“Excluded Losses” means Losses suffered by an Indemnified Party to the extent
directly arising out of the gross negligence or willful misconduct of such
Indemnified Party; provided, however, that the term “gross negligence” shall not
include gross negligence imputed as a matter of law to any of the Indemnified
Parties solely by reason of Lender’s interest in the Collateral or Lender’s
failure to act in respect of matters which are or were the obligation of
Borrower.

“Lender Transfer” means all assignments, sales, or transfers in whole or in part
of Lender’s interests in the Note, the Loan, or any of its rights under any of
the Loan Documents, including servicing rights, whether as part of a
securitization transaction or by participation, assignment, sale or other
transfer.

“Losses” means all claims, suits, liabilities (including strict liabilities),
actions, proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement, and damages of whatever kind or nature (including
reasonable attorneys’ fees, court costs and other costs of defense).

 

5



--------------------------------------------------------------------------------

15. All of Lender’s rights and remedies under the Documents and this Guaranty
are intended to be distinct, separate and cumulative and no such right and
remedy is intended to be in exclusion of or a waiver of any of the others. If
under applicable law, Lender proceeds to realize benefits under any Document
granting Lender a lien upon any collateral pledged under such Document, either
by judicial foreclosure or by non-judicial sale or enforcement, Lender may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of such rights and remedies under this Guaranty. If, in
the exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
Borrower or any pledgor, whether because of any applicable laws pertaining to
“election of remedies” or the like, Guarantor hereby consents to such action by
Lender and waive any claim upon such action, even if such action by Lender shall
result in a full or partial loss of any rights of subrogation which Guarantor
might otherwise have had but for such action by Lender. Any election of remedies
which results in the denial or impairment of the right of Lender to seek a
deficiency judgment against Borrower or any pledgor shall not impair the
Guarantor’s obligation to pay the full amount of the Obligations. In the event
Lender shall bid at any foreclosure or trustee’s sale or at any private or
public sale permitted by law or under the Document, Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale shall be conclusively deemed to be the fair
market value of the collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.

16. This Guaranty is solely for the benefit of Lender, its successors and
assigns and is not intended to nor shall it be deemed to be for the benefit of
any third party, including, without limitation, Borrower. This Guaranty and all
obligations of Guarantor hereunder shall be binding upon the successors and
assigns of the Guarantor (including a debtor-in-possession on behalf of such
Guarantor) and shall, together with the rights and remedies of Lender,
hereunder, inure to the benefit of Lender, all future holders of any instrument
evidencing any of the Obligations and its successors and assigns. No sales,
participations, assignments, transfers or other dispositions of any agreement
governing or instrument evidencing the Obligations or any portion thereof or
interest therein shall in any manner affect the rights of Lender or its
successors and assigns hereunder. Guarantor may not assign, sell, hypothecate or
otherwise transfer any interest in or obligations under this Guaranty.

17. If any provision of this Guaranty is unenforceable, the enforceability of
the other provisions shall not be affected and they shall remain in full force
and effect. The Guarantor agrees to take such action and to sign such other
documents as may be appropriate to carry out the intent of this Guaranty. This
Guaranty may be executed in one or more counterparts, each of which shall be
deemed an original.

18. LENDER, BY ACCEPTING THIS GUARANTY, AND THE GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY LENDER OR THE GUARANTOR AGAINST THE OTHER OR THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY, THE RELATIONSHIP OF LENDER, BORROWER OR THE GUARANTOR, BORROWER’S USE
OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY LENDER AND THE GUARANTOR OF ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS A MATERIAL
INDUCEMENT FOR LENDER ACCEPTING THIS GUARANTY. FURTHERMORE, THE GUARANTOR AND
LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY
HAVE TO SEEK PUNITIVE,

 

6



--------------------------------------------------------------------------------

CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER AND ANY OF THE
OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS
WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY THE GUARANTOR AGAINST THE OTHER OR ANY OF THEIR
AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY
DOCUMENTS CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY THE LENDER AND
GUARANTOR OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL
AND INDIRECT DAMAGES HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR
BARGAIN.

19. Guarantor shall be liable under this Guaranty for the maximum amount of such
liability that can be incurred hereby without rendering this Guaranty, as it
relates to the Guarantor, voidable under applicable laws relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. Guarantor
agrees that the Obligations may at any time and from time to time exceed the
amount of the liability of Guarantor hereunder without impairing this Guaranty
or affecting the rights and remedies of Lender hereunder.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective as of the date set forth in the introductory paragraph of this
Guaranty.

 

GUARANTOR:

SUPERTEL HOSPITALITY, INC.,

a Virginia corporation

By  

/s/ Donavon A. Heimes

Donavon A. Heimes, Chief Financial Officer and Corporate Secretary

Send Notices to Attn: Donavon A. Heimes

309 North 5th Street, PO Box 1448

Norfolk, Nebraska 68701

Facsimile: (402) 371-4229

 

8



--------------------------------------------------------------------------------

STATE OF NEBRASKA      )         ) SS.    COUNTY OF MADISON      )   

The foregoing instrument was acknowledged before me on this 16th day of March,
2009, by Donavon A. Heimes, Chief Financial Officer and Corporate Secretary of
Supertel Hospitality, Inc., a Virginia corporation, on behalf of the
corporation.

 

/s/ Kristy Lancaster

Notary Public

My Commission Expires:

February 27, 2012

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Loans:

 

Loan Number

  

Start Date

  

Loan Amount

32912

   May 16, 2007    $ 27,755,000

32098

   January 5, 2007    $ 15,600,000

31437

   August 18, 2006    $ 17,850,000

14724001

   January 2, 2008    $ 4,355,000

14724003

   January 2, 2008    $ 3,380,000

14724004

   January 2, 2008    $ 6,765,000

14724005

   January 2, 2008    $ 1,100,000

14724006

   December 31, 2007    $ 7,875,000

15005001

   January 31, 2008    $ 2,470,000

32630

   February 6, 2007    $ 3,445,000

Documents:

A. Loan Agreements (each a “Loan Agreement” and, collectively, the “Loan
Agreements”) between Lender and Supertel Limited Partnership, a Virginia limited
partnership (“Borrower”), pertaining to the Loans secured by Borrower’s interest
in certain land and improvements as described therein (each, a “Premises”).

B. Promissory Notes executed by Borrower and payable to Lender evidencing the
Loans (each a “Note” and, collectively, the “Notes”);

D. Mortgages, Assignment of Rents and Leases, Security Agreement and Fixture
Filing and Deeds to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing relating to the Loans (each, a “Mortgage” and,
collectively, the “Mortgages”), executed by Borrower for the benefit of Lender,
providing a lien upon and security interest in the Premises as security for the
Notes;

E. Environmental Indemnity Agreements relating to the Loans executed by Borrower
for the benefit of Lender;

F. Any other document, agreement, instrument or certificate contemplated by any
of the foregoing agreements, or any other documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower with
respect to the Loans; and

G. Any amendment of the foregoing documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

UNCONDITIONAL GUARANTY

OF PAYMENT AND PERFORMANCE

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of March 16, 2009 to be effective as of December 31, 2008, by SUPERTEL
HOSPITALITY, REIT TRUST, a Maryland real estate investment trust (“Guarantor”),
for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Lender”).

1. For valuable consideration, the receipt of which is hereby acknowledged,
Guarantor, unconditionally, absolutely and irrevocably guarantees and promises
to pay to Lender, or order, any and all amounts, including, without limitation,
principal and interest, taxes, insurance premiums, impounds, reimbursements,
late charges, default interest, damages, indemnity obligations and all other
amounts, costs, fees, expenses and charges of any kind or type whatsoever, which
may or at any time be due to Lender pursuant to the loans from Lender to
Supertel Limited Partnership, a Virginia limited partnership (the “Borrower”)
described on Exhibit A hereto (the “Loans”) and all other amounts due to the
Lender under the agreements set out on Exhibit A hereto relating to the Loans
(collectively, the “Documents”). The terms “Loan Agreement,” “Note,” “Mortgage”
and “Premises” shall have the meanings ascribed thereto on Exhibit A.

2. The Guarantor also unconditionally guarantees the truthfulness and accuracy
of all representations, warranties and certifications of Borrower, the
satisfaction of all conditions by Borrower and the full and timely performance
of all obligations to be performed by Borrower, under or pursuant to the
Documents (the matters which are guaranteed pursuant to Sections 1 and 2 are
hereinafter collectively referred to as the “Obligations”). The obligations of
the Guarantor under this Guaranty are primary, joint and several and independent
of the obligations of any and every other Guarantor or of Borrower, and a
separate action or actions may be brought and executed against any one or more
of the Guarantors, whether or not such action is brought against Borrower or any
other Guarantor and whether or not Borrower or any other Guarantor be joined in
such action or actions.

3. This is an absolute and unconditional guaranty of payment and performance and
not of collection and the Guarantor unconditionally (a) waives any requirement
that Lender first make demand upon, or seek to enforce or exhaust remedies
against, Borrower or any other person or entity or any of the collateral or
property of Borrower or such other person or entity before demanding payment
from, or seeking to enforce this Guaranty against, such Guarantor; (b) waives
and agrees not to assert any and all rights, benefits and defenses which might
otherwise be available under the provisions of Ariz. Rev. Stat. §§ 12-1641 and
§§ 12-1642 et seq., 44-141, 44-142 or 47-3605, Arizona Rules of Civil Procedure
Rule 17(f), or any other Arizona statutes or rules (including any statutes or
rules amending, supplementing or supplanting same) which might operate, contrary
to Guarantor’s agreements in this Guaranty, to limit Guarantor’s liability
under, or the enforcement of, this Guaranty; (c) waives the benefits of any
statutory provision limiting the right of Lender to recover a deficiency
judgment, or to otherwise proceed, against any person or entity obligated for
the payment of the Obligations, after any foreclosure or trustee’s sale of any
collateral securing payment of the Obligations, including without limitation,
the benefits, if any, of Ariz. Rev. Stat. §§ 33-814; (d) covenants that this
Guaranty will not be discharged, unless otherwise provided herein, until all of
the Obligations are fully satisfied; and (e) agrees that this Guaranty shall
remain in full effect without regard to, and shall not be affected or impaired
by, any invalidity, irregularity or unenforceability in whole or in part of any
of the Documents, or any limitation of the liability of Borrower or Guarantor
thereunder, or any limitation on the method or terms of payment thereunder which
may now or hereafter be caused or imposed in any manner whatsoever.

4. This Guaranty is a continuing guaranty, and the obligations, undertakings and
conditions to be performed or observed by the Guarantor under this Guaranty
shall not be affected or impaired by

 

1



--------------------------------------------------------------------------------

reason of the happening from time to time of the following with respect to the
Documents, all without notice to, or the further consent of, the Guarantor:
(a) the waiver by Lender of the observance or performance by Borrower or
Guarantor of any of the obligations, undertakings, conditions or other
provisions contained in any of the Documents, except to the extent of such
waiver; (b) the extension, in whole or in part, of the time for payment of any
amount owing or payable under the Documents; (c) the modification or amendment
(whether material or otherwise) of any of the obligations of Borrower under, or
any other provisions of, any of the Documents, except to the extent of such
modification or amendment; (d) the taking or the omission of any of the actions
referred to in any of the Documents (including, without limitation, the giving
of any consent referred to therein); (e) any failure, omission, delay or lack on
the part of Lender to enforce, assert or exercise any provision of the
Documents, including any right, power or remedy conferred on Lender in any of
the Documents or any action on the part of Lender granting indulgence or
extension in any form; (f) the assignment to or assumption by any third party of
any or all of the rights or obligations of Borrower under all or any of the
Documents; (g) the release or discharge of Borrower from the performance or
observance of any obligation, undertaking or condition to be performed by
Borrower under any of the Documents by operation of law, including any rejection
or disaffirmance of any of the Documents in any bankruptcy or similar
proceedings; (h) the receipt and acceptance by Lender or any other person or
entity of notes, checks or other instruments for the payment of money and
extensions and renewals thereof; (i) any action, inaction or election of
remedies by Lender which results in any impairment or destruction of any
subrogation, indemnity, reimbursement or contribution rights of Guarantor, or
any rights of Guarantor to proceed against any other person or entity for
reimbursement; (j) any setoff, defense, counterclaim, abatement, recoupment,
reduction, change in law or any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor,
indemnitor or surety under the laws of the State of Arizona, the state in which
the Premises is located or any other jurisdiction; and (k) the termination or
renewal of any of the Obligations or any other provision thereof.

5. The Guarantor represents and warrants to Lender that: (a) neither the
execution nor delivery of this Guaranty nor fulfillment of nor compliance with
the terms and provisions hereof will conflict with, or result in a breach of the
terms or conditions of, or constitute a default under, any agreement or
instrument to which Guarantor is now a party or by which Guarantor may be bound,
or result in the creation of any lien, charge or encumbrance upon any property
or assets of Guarantor, which conflict, breach, default, lien, charge or
encumbrance would result in a material adverse change in the financial condition
of Guarantor; (b) no further consents, approvals or authorizations are required
for the execution and delivery of this Guaranty by Guarantor or for Guarantor’s
compliance with the terms and provisions of this Guaranty; (c) this Guaranty is
the legal, valid and binding agreement of Guarantor and is enforceable against
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and subject to general
principles of equity; (d) Guarantor has the full power, authority, capacity and
legal right to execute and deliver this Guaranty, and, to the extent Guarantor
is a corporation, partnership, limited liability company or other form of
entity, the parties executing this Guaranty on behalf of Guarantor are fully
authorized and directed to execute the same to bind Guarantor; (e) Guarantor is
not a “foreign individual,” “foreign corporation,” “foreign partnership,”
“foreign limited liability company,” “foreign trust,” or “foreign estate,” as
those terms are defined in the U.S. Internal Revenue Code and the regulations
promulgated thereunder; Guarantor’s Social Security Number or Federal Tax
Identification Number is accurately set forth herein next to the signature of
Guarantor; (f) Guarantor has delivered to Lender either audited financial
statements or, if Guarantor does not have audited financial statements,
certified financial statements; such financial statements and other information
relating to Guarantor heretofore delivered to Lender are true, correct and
complete in all material respects as of the date of this Guaranty; Guarantor
understands that Lender is relying upon such information, and Guarantor
represents that such reliance is reasonable; and the financial statements of
Guarantor delivered by Borrower to Lender pursuant to the Loan Agreement have
been prepared in accordance with generally accepted accounting principles
(except as otherwise noted) consistently applied and accurately reflect, as of
the date thereof, the financial condition of Guarantor; (f) during the term of
this Guaranty, Guarantor will not transfer or dispose of any material part of
its assets except in the ordinary course of business for full and fair
consideration and reasonably equivalent value; furthermore,

 

2



--------------------------------------------------------------------------------

Guarantor will furnish Lender annually, within ninety (90) days after the close
of each calendar year, a financial statement consisting of a balance sheet and
such other financial information as Lender may reasonably request; and (g) the
Documents are conclusively presumed to have been signed in reliance on this
Guaranty and the assumption by the Guarantor of its obligations under this
Guaranty results in direct financial benefit to Guarantor.

6. This Guaranty shall commence upon execution and delivery of any of the
Documents and shall continue in full force and effect until the earlier of
Termination and when all of the Obligations are duly, finally and permanently
paid, performed and discharged and are not subject to any right of reborrowing
or extension by Borrower, and Lender gives Guarantor written notice of the full
and final satisfaction of the Obligations. The Obligations shall not be
considered fully paid, performed and discharged unless and until all payments by
Borrower to Lender are no longer subject to any right on the part of any person
whomsoever, including but not limited to Borrower, Borrower as a
debtor-in-possession or any trustee in bankruptcy, to disgorge such payments or
seek to recoup the amount of such payments or any part thereof. This Guaranty
shall remain in full force and effect and continue to be effective in the event
that (i) any petition is filed by or against Borrower or Guarantor for
liquidation or reorganization, including, without limitation, under Title 11 of
the United States Code, 11 U.S.C. Sec. 101 et seq. (the “Code”), (ii) Borrower
or Guarantor becomes insolvent or makes an assignment for the benefit of
creditors or (iii) a receiver or trustee is appointed for all or any significant
part of Borrower’s or Guarantor’s assets. This Guaranty shall continue to be
effective or be reinstated, as applicable, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by Lender, whether as a “voidable preference”, “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment of the Obligations, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid to Lender and not so rescinded, reduced,
restored or returned.

7. Guarantor shall neither have any right of subrogation, indemnity or
reimbursement nor hold any other claim against Borrower, and does hereby release
Borrower from any and all claims by such Guarantor now or hereafter arising
against Borrower. Furthermore, the Guarantor hereby unconditionally and
irrevocably waives (a) any right to participate in any security now or hereafter
held by Lender or in any claim or remedy of Lender or any other person against
Borrower with respect to the Obligations, (b) any statute of limitations
affecting Guarantor’s liability hereunder, (c) all principles and provisions of
law which conflict with the terms of this Guaranty and (d) diligence,
presentment, protest, demand for performance, notice of nonperformance, notice
of intent to accelerate, notice of acceleration, notice of protest, notice of
dishonor, notice of execution of any Documents, notice of extension, renewal,
alteration or amendment, notice of acceptance of this Guaranty, notice of
defaults under any of the Documents and all other notices whatsoever.

8. Notwithstanding the preceding Section 7, in the event that Guarantor shall
have any claims against Borrower, any indebtedness of Borrower now or hereafter
held by any or all Guarantor is hereby subordinated to the indebtedness of
Borrower to Lender. Any such indebtedness of Borrower to Guarantor, if Lender so
requests, shall be collected, enforced and received by Guarantor as trustee for
Lender and be paid over to Lender on account of the Obligations, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.

9. It is not necessary for Lender to inquire into the powers of Borrower or its
officers, directors, partners or agents acting or purporting to act on its
behalf, and Guarantor shall be liable for the Obligations in accordance with
their terms notwithstanding any lack of authorization or defect in execution or
delivery by Borrower.

10. In addition to the amounts guaranteed under this Guaranty, Guarantor agrees
to pay (i) all of Lender’s reasonable attorneys’ fees and other costs and
expenses which may be incurred by Lender in the enforcement of this Guaranty and
(ii) interest (including postpetition interest to the extent a petition is filed
by or against Borrower under the Code) at the Default Rate (as defined in the
Note) on any

 

3



--------------------------------------------------------------------------------

Obligations not paid when due. Guarantor hereby agrees to indemnify and hold
harmless Lender for, from and against any loss, cause of action, claim, cost,
expense or fee, including but not limited to reasonable attorney’s fees and
court costs, suffered or occasioned by (1) the failure of Borrower to satisfy
its obligations under the Documents, or (2) any disclosures of information,
financial or otherwise, (x) made by Lender or Lender’s employees, officers,
agents and designees to any third party as contemplated by the Loan Agreement,
or (y) obtained from any credit reporting agency with respect to Guarantor,
Borrower, any other guarantor of the Loan, any Affiliate (as defined in the Loan
Agreement) of Borrower, any of the other Borrower Parties (as defined in the
Loan Agreement) or any operator or lessee of the Premises. The agreement to
indemnify Lender contained in this paragraph shall be enforceable
notwithstanding the invalidity or unenforceability of the Documents or any of
them or the invalidity or unenforceability of any other paragraph contained in
this Guaranty. All moneys available to Lender for application in payment or
reduction of the liabilities of Borrower under the Documents may be applied by
Lender to the payment or reduction of such liabilities of Borrower, in such
manner, in such amounts and at such time or times as Lender may elect.

11. All notices, demands, requests, consents, approvals or other instruments
required or permitted to be given pursuant to this Guaranty shall be in writing
and given by (i) hand delivery, (ii) facsimile, (iii) express overnight delivery
service or (iv) certified or registered mail, return receipt requested, and
shall be deemed to have been delivered upon (a) receipt, if hand delivered,
(b) transmission, if delivered by facsimile, (c) the next Business Day (as
defined in the Loan Agreement), if delivered by express overnight delivery
service, or (d) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the Guarantor at
the address (or facsimile number, as applicable) specified on the signature page
of this Guaranty and to Lender at the following address (or facsimile number, as
applicable): 8377 East Hartford Drive, Suite 200, Scottsdale, AZ 85255,
Attention: Collateral Management, Telephone: (480) 585-4500, Facsimile:
(480) 585-2225, or to such other address or such other person as either
Guarantor or Lender may from time to time hereafter specify to the other party
in a notice delivered in the manner provided above.

12. This Guaranty is delivered in the State of Arizona, and it is the intent of
Guarantor and Lender that this Guaranty shall be deemed to be a contract made
under and governed by the internal laws of the State of Arizona, without regard
to its principles of conflicts of law. For purposes of any action or proceeding
involving this Guaranty, Guarantor submits to the jurisdiction of all federal
and state courts located in the State of Arizona and consent that they may be
served with any process or paper by registered mail or by personal service
within or without the State of Arizona in accordance with applicable law.
Furthermore, Guarantor waives and agrees not to assert in any such action, suit
or proceeding that they are not personally subject to the jurisdiction of such
courts, that the action, suit or proceeding is brought in an inconvenient forum
or that venue of the action, suit or proceeding is improper. Nothing contained
in this section shall limit or restrict the right of Lender to commence any
proceeding in the federal or state courts located in the state in which the
Premises is located or where Guarantor resides and maintains its chief executive
office, as applicable, to the extent Lender deems such proceeding necessary or
advisable to exercise remedies available under the Documents.

13. (a) The Guarantor intends that the business relationship created between
Borrower and Lender by the Loan Agreement, the Note, the Mortgage and the other
Documents is solely that of creditor and Borrower and has been entered into by
such parties in reliance upon the economic and legal bargains contained in the
Documents. Furthermore, Guarantor shall support the intent of Guarantor,
Borrower and Lender that the Loan, the Note and the Mortgage do not create a
joint venture, partnership, trust, trust agreement or the like, if, and to the
extent that, any challenge occurs, and Guarantor shall not assert that the Loan,
the Note or the Mortgage creates a joint venture, partnership, trust, trust
agreement or the like. Guarantor acknowledges that Lender did not prepare or
assist in the preparation of any of the projected financial figures used by
Borrower in analyzing the economic viability and feasibility of the transactions
contemplated by the Loan Agreement. Furthermore, Guarantor acknowledges that
Borrower has not relied upon, nor may it hereafter rely upon, the analysis
undertaken by Lender in determining the amount of the Loan and that such
analysis will not be made available to Borrower.

 

4



--------------------------------------------------------------------------------

(b) Guarantor shall provide to Lender and its representatives any and all
information they may reasonably request from time to time regarding any
depository, loan or other credit account of Guarantor and the affairs and
financial condition of Guarantor. Guarantor also authorizes Lender and its
representatives to obtain business credit reports and asset reports with respect
to Guarantor and to answer questions about its credit experience with Guarantor.
All of the information which Lender or its representatives obtain from time to
time in accordance with the foregoing authorization, together with any and all
other information which Lender or its representatives now possess or in the
future may acquire with respect to Guarantor is referred to collectively as the
“Guarantor Information.” Guarantor authorizes Lender to disclose the Guarantor
Information to Lender’s Affiliates (as defined in the Loan Agreement) and
professional advisors and consultants; and to any proposed transferee,
purchaser, assignee, servicer, participant, investor, or ratings agency, with
respect to any proposed Lender Transfer (as hereinafter defined). Guarantor will
indemnify, defend, and hold Lender and each of the other Indemnified Parties (as
defined in the Loan Agreement) harmless for, from and against, any and all
Losses (as hereinafter defined), other than Excluded Losses (as hereinafter
defined), incurred by Lender in connection with any such disclosures. For the
purposes of this section, the following terms shall be defined as indicated:

“Excluded Losses” means Losses suffered by an Indemnified Party to the extent
directly arising out of the gross negligence or willful misconduct of such
Indemnified Party; provided, however, that the term “gross negligence” shall not
include gross negligence imputed as a matter of law to any of the Indemnified
Parties solely by reason of Lender’s interest in the Collateral or Lender’s
failure to act in respect of matters which are or were the obligation of
Borrower.

“Lender Transfer” means all assignments, sales, or transfers in whole or in part
of Lender’s interests in the Note, the Loan, or any of its rights under any of
the Loan Documents, including servicing rights, whether as part of a
securitization transaction or by participation, assignment, sale or other
transfer.

“Losses” means all claims, suits, liabilities (including strict liabilities),
actions, proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement, and damages of whatever kind or nature (including
reasonable attorneys’ fees, court costs and other costs of defense).

14. All of Lender’s rights and remedies under the Documents and this Guaranty
are intended to be distinct, separate and cumulative and no such right and
remedy is intended to be in exclusion of or a waiver of any of the others. If
under applicable law, Lender proceeds to realize benefits under any Document
granting Lender a lien upon any collateral pledged under such Document, either
by judicial foreclosure or by non-judicial sale or enforcement, Lender may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of such rights and remedies under this Guaranty. If, in
the exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
Borrower or any pledgor, whether because of any applicable laws pertaining to
“election of remedies” or the like, Guarantor hereby consents to such action by
Lender and waive any claim upon such action, even if such action by Lender shall
result in a full or partial loss of any rights of subrogation which Guarantor
might otherwise have had but for such action by Lender. Any election of remedies
which results in the denial or impairment of the right of Lender to seek a
deficiency judgment against Borrower or any pledgor shall not impair the
Guarantor’s obligation to pay the full amount of the Obligations. In the event
Lender shall bid at any foreclosure or trustee’s sale or at any private or
public sale permitted by law or under the Document, Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale shall be conclusively deemed to be the fair
market value of the collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.

 

5



--------------------------------------------------------------------------------

15. This Guaranty is solely for the benefit of Lender, its successors and
assigns and is not intended to nor shall it be deemed to be for the benefit of
any third party, including, without limitation, Borrower. This Guaranty and all
obligations of Guarantor hereunder shall be binding upon the successors and
assigns of the Guarantor (including a debtor-in-possession on behalf of such
Guarantor) and shall, together with the rights and remedies of Lender,
hereunder, inure to the benefit of Lender, all future holders of any instrument
evidencing any of the Obligations and its successors and assigns. No sales,
participations, assignments, transfers or other dispositions of any agreement
governing or instrument evidencing the Obligations or any portion thereof or
interest therein shall in any manner affect the rights of Lender or its
successors and assigns hereunder. Guarantor may not assign, sell, hypothecate or
otherwise transfer any interest in or obligations under this Guaranty.

16. If any provision of this Guaranty is unenforceable, the enforceability of
the other provisions shall not be affected and they shall remain in full force
and effect. The Guarantor agrees to take such action and to sign such other
documents as may be appropriate to carry out the intent of this Guaranty. This
Guaranty may be executed in one or more counterparts, each of which shall be
deemed an original.

17. LENDER, BY ACCEPTING THIS GUARANTY, AND THE GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY LENDER OR THE GUARANTOR AGAINST THE OTHER OR THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY, THE RELATIONSHIP OF LENDER, BORROWER OR THE GUARANTOR, BORROWER’S USE
OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY LENDER AND THE GUARANTOR OF ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS A MATERIAL
INDUCEMENT FOR LENDER ACCEPTING THIS GUARANTY. FURTHERMORE, THE GUARANTOR AND
LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY
HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY
OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY THE GUARANTOR AGAINST THE OTHER OR
ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY OR ANY DOCUMENTS CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY
THE LENDER AND GUARANTOR OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.

18. Guarantor shall be liable under this Guaranty for the maximum amount of such
liability that can be incurred hereby without rendering this Guaranty, as it
relates to the Guarantor, voidable under applicable laws relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. Guarantor
agrees that the Obligations may at any time and from time to time exceed the
amount of the liability of Guarantor hereunder without impairing this Guaranty
or affecting the rights and remedies of Lender hereunder.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective as of the date set forth in the introductory paragraph of this
Guaranty.

 

GUARANTOR:

SUPERTEL HOSPITALITY REIT TRUST,

a Maryland real estate investment trust

By  

/s/ Donavon A. Heimes

  Donavon A. Heimes, Vice President and Treasurer

Send Notices to Attn: Donavon A. Heimes

309 North 5th Street, PO Box 1448

Norfolk, Nebraska 68701

Facsimile: (402) 371-4229

 

7



--------------------------------------------------------------------------------

STATE OF NEBRASKA    )    ) SS. COUNTY OF MADISON    )

The foregoing instrument was acknowledged before me on this 16th day of March,
2009, by Donavon A. Heimes, Vice President and Treasurer of Supertel Hospitality
REIT Trust, a Maryland real estate investment trust, on behalf of the trust.

 

/s/ Kristy Lancaster

Notary Public

My Commission Expires:

February 27, 2012

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Loans:

 

Loan Number

  

Start Date

  

Loan Amount

32912

   May 16, 2007    $ 27,755,000

32098

   January 5, 2007    $ 15,600,000

31437

   August 18, 2006    $ 17,850,000

14724001

   January 2, 2008    $ 4,355,000

14724003

   January 2, 2008    $ 3,380,000

14724004

   January 2, 2008    $ 6,765,000

14724005

   January 2, 2008    $ 1,100,000

14724006

   December 31, 2007    $ 7,875,000

15005001

   January 31, 2008    $ 2,470,000

32630

   February 6, 2007    $ 3,445,000

Documents:

A. Loan Agreements (each a “Loan Agreement” and, collectively, the “Loan
Agreements”) between Lender and Supertel Limited Partnership, a Virginia limited
partnership (“Borrower”), pertaining to the Loans secured by Borrower’s interest
in certain land and improvements as described therein (each, a “Premises”).

B. Promissory Notes executed by Borrower and payable to Lender evidencing the
Loans (each a “Note” and, collectively, the “Notes”);

D. Mortgages, Assignment of Rents and Leases, Security Agreement and Fixture
Filing and Deeds to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing relating to the Loans (each, a “Mortgage” and,
collectively, the “Mortgages”), executed by Borrower for the benefit of Lender,
providing a lien upon and security interest in the Premises as security for the
Notes;

E. Environmental Indemnity Agreements relating to the Loans executed by Borrower
for the benefit of Lender;

F. Any other document, agreement, instrument or certificate contemplated by any
of the foregoing agreements, or any other documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower with
respect to the Loans; and

G. Any amendment of the foregoing documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower.

 

9